DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.
 
Response to Amendment
This office action is in response to amendment/reconsideration filed on 01/08/2021, the amendment/reconsideration has been considered. Claims 1-3, 8, 11-13, 16, 17 and 20 have been amended. Claims 1-22 are pending for examination as cited below.

Response to Arguments
Applicant’s arguments with respect to amended claim(s) have been considered but are moot in view of the new grounds of rejection necessitated by claims amendment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7, 11-13, 15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (Patent No.: US 10,593,174 B1), hereinafter “Yoo” in view of Valdivia et al. (Pub. No.: US 2014/0372574 A1), hereinafter “Val”.

As to claim 1. A method for optical device configuration (Yoo, fig.1, Abstract), comprising: 
wirelessly receiving, by a mobile device, network configuration data for an electronic device that is at least partially out of reach to individuals without use of a climbable object, has an optical input device, and needs to have a network connection established (Yoo, fig.1, col.4, lines 60-65, "first A/V device 102(a)"), however, may not have been updated yet because the setup button on the first A/V device 102(a) is harder to access (e.g., because the first A/V device 102(a) is mounted high up). The first A/V device 102(a) may thus determine that it is experiencing a network connection loss 110 (e.g., an inability to communicate with the network(s) 106).); 

    PNG
    media_image1.png
    546
    908
    media_image1.png
    Greyscale

outputting from the mobile device a first activation code (Yoo, fig.8, col.29, lines 30-40, For example, as shown, Device 1 includes a first connectivity indicator 810 that indicates the device is currently connected to the network, and Device 2 includes a second connectivity indicator 812 that indicates the device is currently disconnected from the network.); 
receiving the activation code at the electronic device via the optical input device (Yoo, fig.8, col.29, lines 55-60, Finally, the message(s) 808 indicate that Device 2 is entering setup mode at 9:00 AM, with instructions to prompt the user to move closer to Device 2.); 
performing operations by the electronic device to transition an operational mode to a configuration mode in response to the activation code (Yoo, fig.8, col.29, lines 60-67, When the client device 214, 216 is within AP broadcast range of the disconnected A/V device 210, the second GUI 814 may be displayed, including an indication 816 that the disconnected A/V device 210 is in communication range.); 
outputting from the mobile device a second network configuration data for the electronic device (Yoo, fig.8, col.30, lines 64-67, prompt the user to input information and/or commands to configure the A/V device 210. Following a user selection of an acceptance button 820, the client device may then transmit the network configuration to the A/V device 210 over the network broadcast by the A/V device 210 acting as an AP.); 


    PNG
    media_image2.png
    107
    279
    media_image2.png
    Greyscale

receiving the network configuration data at the electronic device via the optical input device (Yoo, fig.9, col.32, lines 56-65, The process 900, at block B926, includes receiving second settings for connecting to one of the first wireless network or a second wireless network.); and
 
    PNG
    media_image3.png
    80
    276
    media_image3.png
    Greyscale

modifying, by the electronic device, network settings in accordance with the network configuration data (Yoo, fig.9, col.32, lines 65-67, The process 900, at block B928, includes updating the first settings to the second settings.).

    PNG
    media_image4.png
    458
    451
    media_image4.png
    Greyscale
Yoo however is silent on disclosing explicitly, a visible image representing activation code or a network configuration data.
Val discloses a similar concept, a visible image representing activation code or a network configuration data (Val, fig.2, [0025-0026], computer-201 output to the first computing device 203 via the network 221 a request for a first security identifier for the second computing device 207. the first security identifier is a pin, a gesture, a pattern, an image, the like, or an identifier that is capable of securely unlocking the second computing device 207. Please read the whole paragraphs for full details.).


As to claim 2 and 12. The combined system of Yoo and Val discloses the invention as in parent claim above, including, wherein the first or second visible sequence comprises at least one of a flash sequence or a display pattern sequence (Yoo, fig.8, col.29, lines 30-40, For example, as shown, Device 1 includes a first connectivity indicator 810 that indicates the device is currently connected to the network, and Device 2 includes a second connectivity indicator 812 that indicates the device is currently disconnected from the network.).

As to claim 3 and 13. The combined system of Yoo and Val discloses the invention as in parent claim above including, wherein the first visible sequence further represents an identifier of the mobile device, and the operational mode of the electronic device is transitioned based further on the identifier of the mobile device (Yoo, fig.8, col.29, lines 30-40, For example, as shown, Device 1 includes a first connectivity 

As to claim 5 and 15. The combined system of Yoo and Val discloses the invention as in parent claim above, including, further comprising attempting to establish a network connection by the electronic device using the modified network settings (Yoo, col.33, lines 7-13, at block B930, includes establishing a third network connection with either the first wireless network or the second wireless network using the second settings.).

As to claim 6 and 18. The combined system of Yoo and Val discloses the invention as in parent claim above, including, further comprising providing a notification when the network connection is successfully established (Yoo, fig.8, col.29, lines 30-40, For example, as shown, Device 1 includes a first connectivity indicator 810 that indicates the device is currently connected to the network).

As to claim 7 and 19. The combined system of Yoo and Val discloses the invention as in parent claim above, including, wherein the optical input device comprises a camera (Yoo, col.2, lines 20-25, A/V recording and communication devices (e.g., referred to as "A/V devices"), such as video doorbells and floodlight cams, may establish a connection with a network (e.g., a Wi-Fi network) in order to communicate with other A/V devices, a client device (e.g., a smartphone), network device(s), and/or the like.).

As to claim 11 and 17 are rejected for same rationale as applied to claim 1 above.

Claim 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo and Val as applied above, in view of Ryhorchuk et al. (Pub. No.: US 2016/0125246 A1), hereinafter “Ryh”.

As to claim 4 and 14. The combined system of Yoo and Val discloses the invention as in parent claim above. Yoo and Val however are silent on disclosing explicitly, wherein the electronic device comprises a traffic monitoring system.
Ryh discloses a similar concept e.g. wherein the electronic device comprises a traffic monitoring system (Ryh, [0028], providing video sensor mechanisms (referred to as "parking camera devices") configured for use with roadway parking and traffic analysis applications.).
Therefore, before the filing date of the instant application it would have been obvious to one of the ordinary skilled in the art to incorporate the teachings of Ryh into those of “Yoo and Val” in order to provide a method for parking and traffic analysis. A video processing system includes a pair of cameras coupled to a light pole and configured to face downward toward a street or roadway. The pair of cameras is configurable to provide a combined FOV to capture video data of an area beneath the light pole or across a street from the light pole. 

Claim 8-10 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo and Val as applied above, in view of Kiuchi et al. (Pub. No.: US 2007/0051813 A1), hereinafter “Kiu”.

As to claim 8 and 20. The combined system of Yoo and Val discloses the invention as in parent claims above. Yoo and Val however are silent on disclosing explicitly, further comprising capturing by the camera first images or video of the first visible sequence and second images or video of the second visible sequences.
Kiu discloses a similar concept e.g. further comprising capturing by the camera first images or video of the first visible sequence and second images or video of the second visible sequences (Kiu, fig.1, [0029], The image pattern that is being detected can be an image containing only one data mark, or can be an image containing plural data marks in aggregates.).
Therefore, before the filing date of the instant application it would have been obvious to one of the ordinary skilled in the art to incorporate the teachings of Riu into those of Yoo and Val in order to provide a two-dimensional code is to enable the display of digital information with high cell density and to enable an accurate reading of digital information, while responding to the various conditions. An image pattern that can be distinguished from surrounding cells is detected from an image data containing the two-dimensional code by verifying an image on the image data with a predetermined verification pattern.

As to claim 9 and 21. The combined system of Yoo, Val and Riu discloses the invention as in parent claim above, including, further comprising performing image or video analysis to obtain the activation code from the first captured images or video and to obtain the network configuration data from the second images or video (Riu, fig.1, 

As to claim 10 and 22. The combined system of Yoo, Val and Riu discloses the invention as in parent claim above, including, wherein the image or video analysis comprises translating from one or more symbol coding schemes to textual information, numerical information and/or symbolic information (Riu, [0144]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Scheer et al. (Patent No.: US 10321310 B1) is one of the most pertinent art in the field of invention and discloses, a system and method are disclosed for use of a passive sensor within a mobile device as a separate authentication mechanism to exchange a secure key with a desired network. A network access point presents an encoded bit stream via an audio signal over an audio channel or a video signal within a video presentation. Each signal type is configured for reception by a passive sensor on the mobile device. This received information would be used to generate the private key within the mobile device for encrypting the wireless communication channel. Only mobile devices within audio or visual range of the presentation may be authenticated and thus securely connected to the network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247.  The examiner can normally be reached on M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/Tauqir Hussain/Primary Examiner, Art Unit 2446